Name: Council Decision 2011/625/CFSP of 22Ã September 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: Africa;  international security;  international affairs
 Date Published: 2011-09-23

 23.9.2011 EN Official Journal of the European Union L 246/30 COUNCIL DECISION 2011/625/CFSP of 22 September 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP (1), implementing United Nations Security Council Resolution (UNSCR) 1970 (2011). (2) On 23 March 2011, the Council adopted Decision 2011/178/CFSP amending Decision 2011/137/CFSP (2) and implementing UNSCR 1973 (2011). (3) On 16 September 2011, the United Nations Security Council adopted UNSCR 2009 (2011) which amended, among others, the restrictive measures imposed by UNSCR 1970 (2011) and UNSCR 1973 (2011). (4) Decision 2011/137/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/137/CFSP is hereby amended as follows: (1) in Article 2, the following paragraph is added: 3. Article 1 shall not apply to the supply, sale or transfer of: (a) arms and related materiel of all types, including technical assistance, training, financial and other assistance, intended solely for security or disarmament assistance to the Libyan authorities; (b) small arms, light weapons and related materiel, temporarily exported to Libya for the sole use of United Nations personnel, representatives of the media and humanitarian and development workers and associated personnel, notified to the Committee in advance and in the absence of a negative decision by the Committee within 5 working days of such a notification.; (2) Article 4a(1) is deleted; (3) in Article 6: (a) the following paragraph is inserted: 1a All funds, other financial assets and economic resources, owned or controlled, directly or indirectly by the: (a) Central Bank of Libya; (b) Libyan Arab Foreign Bank; (c) Libyan Investment Authority; and (d) Libyan Africa Investment Portfolio, that are frozen as of 16 September 2011 shall remain frozen.; (b) the following paragraph is inserted: 4b With regard to entities referred to in paragraph 1a, exemptions may also be made for funds, financial assets and economic resources provided that: (a) the Member State concerned has provided notice to the Committee of its intent to authorise access to funds, other financial assets, or economic resources, for one or more of the following purposes and in the absence of a negative decision by the Committee within 5 working days of such a notification: (i) humanitarian needs; (ii) fuel, electricity and water for strictly civilian uses; (iii) resuming Libyan production and sale of hydrocarbons; (iv) establishing, operating, or strengthening institutions of civilian government and civilian public infrastructure; or (v) facilitating the resumption of banking sector operations, including to support or facilitate international trade with Libya; (b) the Member State concerned has notified the Committee that those funds, other financial assets or economic resources shall not be made available to or for the benefit of the persons referred to in paragraph 1; (c) the Member State concerned has consulted in advance with the Libyan authorities about the use of such funds, other financial assets, or economic resources; and (d) the Member State concerned has shared with the Libyan authorities the notification submitted pursuant to this paragraph and the Libyan authorities have not objected within 5 working days to the release of such funds, other financial assets, or economic resources.; (c) the following paragraph is inserted: 5a Paragraph 1a shall not prevent an entity referred to therein from making payment due under a contract entered into before the listing of such an entity under this Decision, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraphs 1 and 1a and after notification by the relevant Member State to the Committee of the intention to make or receive such payments or to authorise the unfreezing of funds or other financial assets or economic resources for this purpose, 10 working days prior to such authorisation.. Article 2 The entries for the entities set out in the Annex to this Decision shall be deleted from the lists set out in Annexes III and IV to Decision 2011/137/CFSP. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 58, 3.3.2011, p. 53. (2) OJ L 78, 24.3.2011, p. 24. ANNEX ENTITIES REFERRED TO IN ARTICLE 2 Entries deleted from the list set out in Annex III to Decision 2011/137/CFSP: 1. Central Bank of Libya 2. Libyan Investment Authority 3. Libyan Foreign Bank 4. Libya Africa Investment Portfolio 5. Libyan National Oil Corporation. Entry deleted from the list set out in Annex IV to Decision 2011/137/CFSP: Zuietina Oil Company.